Citation Nr: 1020749	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-42 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
multiple epidermal inclusion cysts with acne vulgaris.

2.  Entitlement to an evaluation in excess of 10 percent for 
scar of the posterior right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from April 1957 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran's claim was previously remanded in January 2008, 
October 2008, and August 2009 for additional evidentiary 
development and readjudication.  Such has been completed, and 
the Veteran's claim is properly before the Board at this 
time.

In a February 2010 rating decision, the RO increased the 
Veteran's rating for multiple epidermal inclusion cysts with 
acne vulgaris to 30 percent, effective February 9, 2004 (the 
date of the Veteran's increased rating claim).  The Veteran 
is presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Also in the February 2010 rating decision, the RO assigned a 
separate rating of 10 percent for scar of the posterior right 
ear.  Inasmuch as this disability is a part of the Veteran's 
claim for a increased rating for his skin disability, and 
because the Veteran seeks the maximum benefit allowed by law, 
that claim is also before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's multiple epidermal inclusion cysts with 
acne vulgaris is characterized by involvement of more than 5 
percent but less than 20 percent of the Veteran's entire body 
and between 20 percent and 40 percent of the exposed areas, 
with no use of corticosteroids or other immunosuppressive 
drugs.

2.  The Veteran's scar of the posterior right ear is 3 cm 
long, nontender, and nonadherent, and there is no evidence of 
elevation, depression, missing soft tissue, or abnormal 
texture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple epidermal inclusion cysts with acne vulgaris are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.118, Diagnostic Code 7899-7806 (2008) (in effect 
for claims filed prior to October 23, 2008).

2.  The criteria for an evaluation in excess of 10 percent 
for scar of the posterior right ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2008) (in effect for claims filed prior 
to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction).  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
increased ratings, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.

A November 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
letter also included the rating criteria applicable to the 
Veteran's claims  After issuance of the November 2008 letter, 
and opportunity for the Veteran to respond, the February 2010 
supplemental SOC (SSOC) and rating decision reflect 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of March 2004, March 2008, 
and December 2008 VA examinations.  The Veteran and his 
representative have no identified any other evidence, 
pertinent the appeal, that is not associated with the claims 
file.  The Board finds that no additional RO action to 
further develop the record is warranted.

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes preliminarily that on September 23, 2008, VA 
amended the criteria for evaluating scars.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The amendments, however, are only 
effective for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  As the effective date for the 
assignment of the 30 percent and 10 percent disability 
ratings for the Veteran's disabilities is February 9, 2004, 
the date of his claim for an increased rating, the amendment 
is not applicable in this instance and will not be applied 
here.

Under 38 C.F.R. § 4.118, DC 7800 (2008) for scars that are 
located on the head, face, or neck, a 10 percent rating is 
warranted with one characteristic of disfigurement; a 30 
percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).  Pursuant to Note 2, tissue 
loss of the auricle is to be rated under Diagnostic Code 6207 
(loss of auricle).  Pursuant to Note 3, the adjudicator is to 
take into consideration unretouched color photographs when 
evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Notes 1-3 (2008).

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

III.  Epidermal Inclusion Cysts with Acne Vulgaris

In this case, the RO assigned a 30 percent rating for the 
Veteran's multiple epidermal inclusion cysts with acne 
vulgaris pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806, indicating that he has an unlisted disability, rated on 
the basis of dermatitis or eczema.

An April 2003 VA outpatient treatment record shows that the 
Veteran's right earlobe had a firm mass on the posterior 
aspect that was .75 centimeters (cm) in diameter.  The skin 
of the face and nose was reddened.  There were a few red, 
flat lesions that were 1-2 millimeters (mm) in diameter.

In March 2004, the Veteran underwent VA examination.  He had 
some erythematous, scaly plaques on the nose and on the left 
dorsal hand.  He also had some open comedones on the nose.  
He had some scars on the legs.  The impression was actinic 
keratosis on the nose and hands that needed to be removed.

An April 2004 VA record shows that the Veteran used topical 
benzoyl peroxide and prescribed soap for his acne.

A January 2007 VA outpatient record shows that the Veteran 
had a cyst under the skin of his right forehead that was 1 cm 
in diameter.  There were also three vascular lesions of the 
nose that measured 4 mm each.  The assessment was eczema of 
the face.

In March 2008, the Veteran underwent VA examination.  
Currently, he had a cyst between the eyebrows, which was 
sore, tender, and slightly pink.  No other active lesions 
were apparent.  He used benzoyl peroxide, erythromycin, and 
sulfano soap.  He took no corticosteroid or immunosuppressive 
drugs.  In the past, the disability had involved the 
posterior neck and the anterior chest.  However, at this 
time, it only involved the face.   

On examination, the Veteran had a 0.5 mm depressed scar, 
which was 1 cm on each of its three sides.  It was very 
slightly erythematous.  On the right side of the nose, from 
under the eye and running laterally, there was a 2.5 cm long 
scar, which was not tender, not adherent to underlying 
tissue, and appeared almost as if it was a skin fold.  He had 
a 1.5 cm long scar under his right eye, which was not 
adherent to the underlying tissue and nontender.  There was 
no loss of subcutaneous tissue.  On the left ear, the Veteran 
had a 1 cm long scar on the lobe, which was well-healed and 
nontender.  There was no loss of tissue.  The Veteran also 
had small scattered scars of the face from prior acne.

Between his eyebrows, the Veteran had a slightly pink 2 mm 
raised, .5 cm by .5 cm cyst, which was tender to the touch.  
Inferior to his ears, he had some scarring of the acne sites.  
His chest had some old scarring but no active lesions.  The 
diagnosis was acne vulgaris, with scarring as noted.  The 
percentage involvement of the exposed area of the face was 90 
percent.  It was disfiguring to his face but not the neck.  
The skin involved was 5 percent of the total body surface 
area.

In December 2008, the Veteran underwent VA examination.  
Currently, the Veteran had a cyst between his eyebrows that 
was sore, tender, and slightly pink.  No other active lesions 
were apparent.  The Veteran reported painful cysts and dry 
skin on the face and anterior and posterior chest.   The 
examiner noted the Veteran's medications and indicated that 
they were not corticosteroids or immunosuppressive drugs.  
The examiner indicated that the disability affected between 
20 and 40 percent of the Veteran's exposed areas, which 
included the head, face, neck, and hands.  It affected 
greater than 5 percent but less than 20 percent of the total 
body area.  The Veteran also had scattered areas of well-
healed, non adherent, non tender, hypopigmented scars on the 
anterior and posterior chest.  The scars of the right temple, 
under the right eye, and left ear, which were noted on the 
March 2008 VA examination, were also noted at this time.  
Between his eyebrows, he had a cyst, which was tender to the 
touch.  Inferior to his ears, he had some scarring of acne 
sites.  The diagnoses were acne vulgaris and epidermal 
inclusion cysts of the face, neck, and chest, with residual 
scars.

In a May 2009 addendum, the VA examiner that conducted the 
December 2008 examination indicated that the Veteran's facial 
condition was consistent with one characteristic of 
disfigurement.

Based on a review of the record, the Board finds that a 
disability rating for multiple epidermal inclusion cysts with 
acne vulgaris in excess of 30 percent is not warranted.  
Specifically, there is no evidence that the Veteran's 
disability affects more than 40 percent of the entire body or 
more than 40 percent of exposed areas, such that an increase 
to a 60 percent rating would be warranted under Diagnostic 
Code 7806.

The March 2008 VA examiner indicated that the disability 
affected 5 percent of the Veteran's entire body, and the 
December 2008 VA examiner indicated that the disability 
affected between 20 and 40 percent of the exposed areas and 
greater than 5 percent but less than 20 percent of the 
Veteran's entire body.  As such, the criteria for an increase 
to a 60 percent rating under Diagnostic Code 7806 are not 
met.  The Board notes that the March 2008 VA examiner 
provided an opinion that 90 percent of the Veteran's face was 
affected by the disability.  However, this measurement is not 
used when determining the level of disability under 
Diagnostic Code 7806 and does not show that the disability 
warrants an increased rating.

Furthermore, the Board finds that an increased rating is not 
warranted under any other Diagnostic Code, since the VA 
examiner opined that the Veteran's disability only meets one 
of the characteristics of disfigurement under Diagnostic Code 
7800.  All other criteria relevant to skin disabilities are 
inapplicable here.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 30 percent for multiple epidermal 
inclusions cysts with acne vulgaris, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Scar of the Posterior Right Ear

In this case, the RO assigned a 10 percent rating for the 
Veteran's scar of the posterior right ear pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, for disfigurement of 
the head, face, or neck.

In March 2004, the Veteran underwent VA examination.  He had 
a cyst excised from his right earlobe, and it was healing 
nicely.  On examination, the Veteran had a well-healed scar 
on the right earlobe.  The impression was a well-healed scar 
from cyst removal.

In March 2008, the Veteran underwent VA examination.  
Posterior to his right ear, he had a 3 cm long scar.  It was 
in the crease of the ear and the skin of his head.  It was 
not adherent to underlying tissue.  The scar was 
hypopigmented and nontender.  There was no loss of 
subcutaneous tissue.

In December 2008, the Veteran underwent VA examination.  The 
examiner noted the 3 cm long scar of the posterior right ear, 
which was not adherent to underlying tissue.  It was 
hypopigmented and nontender.  There was no loss of 
subcutaneous tissue.

Based on the evidence of record, the Board finds that a 
disability rating in excess of 10 percent for the scar of the 
Veteran's posterior right ear is not warranted.  
Specifically, both the March 2008 and December 2008 VA 
examiners indicated that there was no loss of subcutaneous 
tissue.  Furthermore, there is no evidence that the scar 
causes gross distortion or asymmetry of one feature or pair 
of features of the face.  The Veteran's scar was located in 
the crease of his ear.  

Furthermore, there is no evidence that the Veteran's scar of 
the right ear is characterized by at least two 
characteristics of disfigurement, as outlined in Diagnostic 
Code 7800.  The scar was not noted to be either elevated or 
depressed.  It was only 3 cm in length.  It was nonadherent.  
Finally, while the width of the Veteran's scar was not noted 
on examination, even if the Board assumes that the width of 
his scar would measure at least 0.6 cm, this only satisfies 
one characteristic of disfigurement, and an increased rating 
continues to be unwarranted.

Furthermore, there is no evidence that the Veteran's scar of 
the posterior right ear warrants a rating in excess of 10 
percent under any other rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7806.

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 10 percent for a scar of the 
posterior right ear, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Extraschedular

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  In exceptional 
cases where the rating is inadequate, it may be appropriate 
to assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disabilities with the established 
criteria found in the Schedule for those disabilities.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his ratings 
inadequate.  There is no evidence the Veteran experienced 
symptomatology of either disability that was not contemplated 
by the Schedule.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the ratings assigned to his disabilities.  
The criteria associated with the 30 and 10 percent disability 
ratings more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate, and no 
referral is required.


ORDER

An evaluation in excess of 30 percent for multiple epidermal 
inclusion cysts with acne vulgaris is denied.

An evaluation in excess of 10 percent for scar of the 
posterior right ear is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


